  Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 1 of 39 PageID #:2461




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

MARY BILEK, individually and on behalf of
                                )
others similarly situated,      )            Case No. 1:18-cv-03083
                                )
                        Plaintiff,
                                )
       v.                       )
                                )
NATIONAL CONGRESS OF EMPLOYERS, )            Hon. Judge Charles R. Norgle, Sr.
INC. et al.,                    )            Hon. Mag. Judge Jeffrey T. Gilbert
              Defendants.       )

 PLAINTIFF’S MOTION TO COMPEL WRITTEN DISCOVERY AND TESTIMONY
       FROM DEFENDANT HEALTH INSURANCE INNOVATIONS, INC.
      Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 2 of 39 PageID #:2462




                                                  TABLE OF CONTENTS

                                                                                                                                          Page

I.        BACKGROUND .................................................................................................................1

II.       LEGAL STANDARD..........................................................................................................3

III.      ARGUMENT .......................................................................................................................4

          A.        HII should provide full and complete responses to Plaintiff’s interrogatories and
                    requests for production. ...........................................................................................4

                    1.         HII should produce discovery on products and services sold through its
                               platform, how such lead generation occurred, and the parties involved. .....7

                    2.         HII should produce discovery on its relevant policies, practices, and
                               procedures. .................................................................................................13

                    3.         HII should produce discovery on complaints and audits pertaining to
                               illegal telemarketing...................................................................................15

          B.        HII should provide a Rule 30(b)(6) deponent properly prepared to testify on
                    Plaintiff’s designated topics. ..................................................................................17

                    1.         HII should provide a deponent to explain the initial phase of its lead
                               generation process. .....................................................................................18

                    2.         HII should provide a deponent to explain the second phase of its lead
                               generation process. .....................................................................................24

                    3.         HII should provide a deponent to provide information on relevant third
                               parties. ........................................................................................................31

                    4.         HII should provide a deponent to provide information pertaining to
                               Plaintiff and the quotes she received through it. ........................................32

IV.       CONCLUSION ..................................................................................................................33




                                                                    -i-
   Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 3 of 39 PageID #:2463




                                               TABLE OF AUTHORITIES

                                                                                                                                Page(s)

                                                                 Cases

Aranda v. Caribbean Cruise Line, Inc.,
  179 F. Supp. 3d 817 (N.D. Ill. 2016) .......................................................................................... 8

Bilek v. NCE,
  2020 WL 5033534 (N.D. Ill. July 1, 2020) ............................................................................... 22

Brodsky v. HumanDental Ins. Co.,
  2012 WL 12973195 (N.D. Ill. May 18, 2012) .......................................................................... 16

Duracell U.S. Operations, Inc. v. JRS Ventures, Inc.,
  2018 WL 704686 (N.D. Ill. Feb. 5, 2018) .................................................................................. 4

Edeh v. Midland Credit Mgmt., Inc.,
  748 F. Supp. 2d 1030 (D. Minn. 2010) ............................................................................... 15, 16

Golan v. Veritas Entm't, LLC,
  788 F.3d 814 (8th Cir. 2015) .................................................................................................... 31

Guzman v. Irmadan, Inc.,
  249 F.R.D. 399 (S.D. Fla. 2008) ................................................................................................. 6

Hangzhou Aoshuang E-Commerce Co. v. 008fashion,
  2020 WL 3429735 (N.D. Ill. June 23, 2020) .............................................................................. 5

Henderson v. United Student Aid Funds, Inc.,
  2015 WL 4742346 (S.D. Cal. July 28, 2015) ............................................................................. 9

Hickman v. Taylor,
  329 U.S. 495 (1947) .................................................................................................................... 3

In re John C. Spiller,
   2020 WL 3091143 (FCC June 10, 2020) .......................................................................... 1, 2, 31

Johansen v. Liberty Mut. Grp., Inc.,
  2017 WL 6045419 (D. Mass. Dec. 6, 2017) ............................................................................. 17

Krakauer v. Dish Network, LLC,
  925 F.3d 643 (4th Cir. 2019), cert. denied, 140 S. Ct. 676 (2019) ........................................... 17

Lowe v. CVS Pharmacy, Inc.,
  No. 14-3687, 2015 WL 13427768 (N.D. Ill. Feb. 6, 2015) ...................................................... 15


                                                                  - ii -
   Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 4 of 39 PageID #:2464




Medina v. Enhanced Recovery Co.,
 2017 WL 5196093 (S.D. Fla. Nov. 9, 2017)............................................................................. 16

Mims v. Arrow Fin. Servs., LLC,
  132 S. Ct. 740 (2012) .................................................................................................................. 1

Moore v. Armour Pharm. Co.,
 927 F.2d 1194 (11th Cir. 1991) .................................................................................................. 3

O’Shea v. Am. Solar Sol., Inc.,
  2016 WL 701215 (S.D. Cal. Feb. 18, 2016) ............................................................................. 15

Sawyer v. Atlas Heating & Sheet Metal Works, Inc.,
  642 F.3d 560 (7th Cir. 2011) ................................................................................................ 7, 18

Sliwa v. Bright House Networks, LLC,
   2018 WL 1183350 (M.D. Fla. Feb. 14, 2018) .......................................................................... 17

Taylor v. Universal Auto Grp. I, Inc.,
  2015 WL 1810316 (S.D. Ohio Apr. 17, 2015) ......................................................................... 17

Warnick v. DISH Network LLC,
 2013 WL 788090 (D. Colo. Mar. 1, 2013) ............................................................................... 17

                                                                Statutes

47 U.S.C. § 227(b)(1)(A)(iii) .......................................................................................................... 2

47 U.S.C. § 227(b)(3) ............................................................................................................. 16, 33

47 U.S.C. § 227(c)(5).................................................................................................................... 33

815 ILCS 305/15(d) ........................................................................................................................ 2

815 ILCS 305/30(b) ........................................................................................................................ 2

                                                         Other Authorities

In re Rules & Regs. Implementing the TCPA,
   30 FCC Rcd. 7961 (2015) ........................................................................................................... 1

Rest. (3d) Agency § 4.01 ................................................................................................................ 8

Rest. (3d) Agency § 4.06 .............................................................................................................. 16

                                                                  Rules

Fed. R. Civ. P. 26 .................................................................................................................... 10, 29

                                                                   - iii -
   Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 5 of 39 PageID #:2465




Fed. R. Civ. P. 26(a)(1)(A)(ii) ...................................................................................................... 10

Fed. R. Civ. P. 26(b) ....................................................................................................................... 3

Fed. R. Civ. P. 26(b)(1)................................................................................................................. 14

Fed. R. Civ. P. 33(b)(3)................................................................................................................... 6

Fed. R. Civ. P. 33(b)(4)................................................................................................................... 6

Fed. R. Civ. P. 34(b)(2)(B) ............................................................................................................. 4

Fed. R. Civ. P. 34(b)(2)(C) ......................................................................................................... 4, 6

                                                              Regulations

47 C.F.R. § 64.1200(d) ............................................................................................................. 2, 14

47 C.F.R. § 64.1200(d)(1)............................................................................................................. 14




                                                                   - iv -
     Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 6 of 39 PageID #:2466




         This case seeks damages against Defendant Health Insurance Innovations, Inc. (“HII”)

for what the FCC called the largest illegal robocall campaign it has ever encountered. In re John

C. Spiller, 2020 WL 3091143 (FCC June 10, 2020). Although the more than one billion

robocalls were placed by other parties, HII was the ringleader of the telemarketing scheme, and

funneled business derived from these calls to its codefendants. As such, HII has highly relevant

documents and information, but as explained below has produced nothing.

         Plaintiff issued interrogatories and production requests to HII, to which it refused to

produce a single document. By agreement, Plaintiff also propounded an initial Fed. R. Civ. P.

30(b)(6) deposition notice on HII on certain preliminary topics pertaining to how the lead

generation process worked—to which HII has, similarly, provided objections that fail to inform

Plaintiff as to the extent HII will be providing responsive testimony.

         In light of HII’s equivocating responses and non-production, Plaintiff respectfully

requests that the Court enter an order compelling HII to provide full responses to her discovery

requests identified herein, and the requested deposition testimony,1 as further detailed below.

I.       BACKGROUND

         The TCPA, 47 U.S.C. § 227, was enacted in response to widespread public outrage over

the proliferation of intrusive, nuisance calling practices. Mims v. Arrow Fin. Servs., LLC, 132 S.

Ct. 740, 745 (2012). Indeed, “[m]onth after month, unwanted robocalls and texts …top the list of

consumer complaints received by the [FCC].” In re Rules & Regs. Implementing the TCPA, 30

FCC Rcd. 7961, ¶ 72 (2015). To that end, the statute broadly bans making any non-emergency

call using an automatic telephone dialing system (“ATDS” or “autodialer”) or an artificial or

prerecorded voice to a cell phone number without “prior express consent.” 47 U.S.C. §

1
       HII’s responses to Plaintiff’s discovery requests are attached as Exhibit A. HII produced no
documents. HII’s initial response to Plaintiff’s deposition notice is attached as Exhibit B; its amended
response is attached as Exhibit C.
                                                     1
    Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 7 of 39 PageID #:2467




227(b)(1)(A)(iii). The TCPA also prohibits “initiat[ing] any call for telemarketing purposes to a

residential telephone subscriber unless such person or entity has instituted procedures for

maintaining a list of persons who request not to receive telemarketing calls made by or on behalf

of that person or entity[.]” 47 C.F.R. § 64.1200(d). A similar state statute, the Illinois Automatic

Telephone Dialers Act (“ATDA”), likewise prohibits “play[ing] a prerecorded message placed

by an autodialer without the consent of the called party” or impeding caller IDs during

telemarketing calls. 815 ILCS 305/15(d); 30(b).

        In this putative class action, Plaintiff Mary Bilek alleges that Defendant HII and its co-

defendants caused repeated, automated telemarketing calls to be made to her cell phone

promoting insurance-related products or services, even after she made a do-not-call request, with

HII acting as the ringleader for the scheme. Dkt. 116, SAC ¶¶ 7-8, 67-80. Specifically, sellers

like Defendant National Congress of Employers, Inc. (“NCE”)—in conjunction with its partners,

Defendants National Benefit Builders, Inc. (“NBBI”) and AccessOne Consumer Health, Inc.

(“AccessOne”)—use HII to develop business for their products and services. Id. ¶¶ 43-44. HII, in

turn, enlists insurance agents, such as Health Advisors of America, Inc. (“HAA”),2 to sell these

products, often soliciting multiple products as a single, bundled offering to the consumer (e.g.,

NCE-branded medical discount plan with added life insurance through an insurer). Id. ¶¶ 7, 37-

39, 42, 45, 51.

        To generate the desired sales, HAA and other contracted HII insurance agents/lead

generators, or their vendors (like HAA telemarketer Rising Eagle), make autodialed and

2
         HAA (a/k/a “Health Enrollment Center” or “Enrollment Center of America”) is a business
owned, created by, or affiliated with insurance agents Michael Smith, Zachary Cox, and Sean Duffie, and
office manager Marsha Griffin, and others, to assist with their telemarketing efforts for HII, and
referenced in the FCC’s enforcement action In re Spiller as having engaged in substantial illegal
telemarketing for the purpose of “s[elling] health insurance through Health Insurance Innovations, Inc.”
In re Spiller, 2020 WL 3091143, n. 20 & 63 (FCC June 10, 2020). Additional known insurance agents
affiliated with HAA include Ann Fils, Ashley Eastlack, and Ramon Warren, among others.

                                                   2
      Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 8 of 39 PageID #:2468




prerecorded-voice calls to consumers’ phones, during which HII’s online platform provides

quotes, sends applications to the call recipient, and processes sales of the Seller Defendants’

products. Id. ¶¶ 5, 9, 42, 44-46, 51, 57-58, 60, 76, 101, 104. Many of these calls are made to cell

phones, and none or almost none of the people called as part of this scheme ever consented to

receive such calls. Id. ¶¶ 32, 35, 104. For example, despite prior do-not-call requests, on March

16, 2018, Plaintiff received a robocall through HAA (transferred from its telemarketer Rising

Eagle), during which she was solicited an NCE-branded, $143.09/month plan on the MultiPlan

PPO network, which included life insurance, among other benefits. Id. ¶¶ 71-77. During another

such call on September 20, 2018, Plaintiff received a quote for a $294.13/month insurance

policy, also on the MultiPlan PPO network. Recordings of both of these calls, and others, have

been provided to defense counsel, with transcriptions attached as Exhibits D and E.

          As detailed herein, Plaintiff’s motion to compel should, respectfully, be granted.

II.       LEGAL STANDARD

          “Mutual knowledge of all the relevant facts gathered by both parties is essential to proper

litigation. To that end, either party may compel the other to disgorge whatever facts he has in his

possession.” Hickman v. Taylor, 329 U.S. 495, 507 (1947). The scope of discovery is broad—

parties may obtain discovery regarding “any nonprivileged matter that is relevant to any party’s

claim or defense and proportional to the needs of the case, considering the importance of the

issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R.

Civ. P. 26(b). As such, “[t]he Federal Rules of Civil Procedure ... strongly favor full discovery

whenever possible.” Moore v. Armour Pharm. Co., 927 F.2d 1194, 1197 (11th Cir. 1991).



                                                   3
    Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 9 of 39 PageID #:2469




III.    ARGUMENT

        A.      HII should provide full and complete responses to Plaintiff’s interrogatories
                and requests for production.

        Despite requesting an extension, and then blowing it, HII’s responses to Plaintiff’s

written discovery requests produced zero responsive documents or information, and instead

presented only the following block of objections it cut-and-pasted for every single request:

        Objection. Plaintiff’s claims rest upon alleged telephone calls “Defendant caused”
        involving the sale of NCE Premier Platinum and a quote Plaintiff received during
        a telephone conversation on March 16, 2018. (Dkt. 116, ¶¶72, 73, and 76). HII
        does not sell or allow third parties to use the HII portal to sell the NCE Premier
        product referenced in the Second Amended Complaint so no quotes would be
        issued on the HII portal for that product. A search of HII’s database located no
        quote issued on March 16, 2018, policies or other information that matched the
        date of birth, zip code, mailing address and phone number provided by Plaintiff.
        Thus, HII submits that bifurcating discovery in this putative class action will
        preserve judicial resources and the litigants’ resources on a threshold issue
        whether Plaintiff has standing to bring this case. Conversely, without a bifurcation
        for an early and efficient determination regarding Plaintiff’s standing, the
        overriding purpose of Rule 1 will not be served. See Fed. R. Civ. P. 1 (the civil
        rules “should be construed, administered, and employed by the court and the
        parties to secure the just, speedy, and inexpensive determination of every action
        and proceeding”). Thus, HII objects to this Interrogatory3 as overbroad, unduly
        burdensome, not limited to and far beyond the scope of permissible discovery and
        not relevant to any party’s claim or defense, nor proportional to the needs of the
        case, considering the importance of the issues at stake in the action, the amount in
        controversy, the parties’ relative access to relevant information, the parties’
        resources, the importance of the discovery in resolving the issues, and whether the
        burden or expense of the proposed discovery outweighs its likely benefit.

Non-specific objections such as these – e.g., “overbroad, unduly burdensome, not limited to and

far beyond the scope of permissible discovery and not relevant to any party’s claim or defense,

nor proportional to the needs of the case” – are improper under the Federal Rules such as

Fed.R.Civ.P. 34(b)(2)(B)-(C), and are subject to waiver. Duracell U.S. Operations, Inc. v. JRS

Ventures, Inc., 2018 WL 704686, at *6 (N.D. Ill. Feb. 5, 2018) (such objections are “‘tantamount

to not making any objection at all’”) (quoting E.E.O.C. v. Safeway Store, Inc., 2002 WL
3
        HII’s responses to production requests merely replaced “Interrogatory” here with “Request.”
                                                   4
  Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 10 of 39 PageID #:2470




31947153, *2-3 (N.D. Cal. 2002)); see also Hangzhou Aoshuang E-Commerce Co. v.

008fashion, 2020 WL 3429735, at *2 (N.D. Ill. June 23, 2020) (“Unexplained, conclusory

objections … which the defendant has reflexively raised against both interrogatories and

document requests, are tantamount to no objection at all and constitute a waiver of any

meaningful, amplified objection along those lines that might have been properly raised had there

been explanation instead of mere conclusions.”) (citing cases).

        Not only that, but these objections are baseless. They presuppose that the Court would

bifurcate discovery, which did not happen. HII committed to providing supplemental responses

shortly after the Court rejected HII’s bifurcation request on June 24, 2020, but has not

supplemented in the three months thereafter. The responses also presuppose that no responsive

information exists to any of these requests based on HII’s position on the merits that it

purportedly doesn’t sell “NCE Premier Platinum”—even though its own lead generator HAA

(who solicited Plaintiff the NCE-branded product) has declared under penalty of perjury that all

NCE-branded offerings were for HII, which proves that HII’s “early summary judgment” theory

is bogus. See Exhibit F, HAA Decl. ¶ 5. Even further, the objections improperly try to limit the

scope of this case to calls for “NCE Premier Platinum” when: (1) Plaintiff’s discovery requests

are not so limited; (2) this case isn’t limited to “NCE Premier Platinum” calls (indeed, only one

of Plaintiff’s four proposed classes is limited to recipients of calls for NCE products or services,

see Dkt. 116, SAC ¶ 104); and (3) the first recorded HII-related call Plaintiff received involved

other products than just “NCE Premier,” see Exhibit D, and the second recorded HII-related call

Plaintiff received wasn’t for NCE at all, see Exhibit E (transcript). Consequently, HII lacks any

valid basis for limiting the scope of discovery to a single product that doesn’t even reflect the

calls Plaintiff received.



                                                  5
    Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 11 of 39 PageID #:2471




        Likewise, HII’s objection that bifurcation is needed because it claims it didn’t find

anything in a search for Plaintiff’s information conveniently ignores the fact that the parties are

currently in dispute over the effectiveness of HII’s search, which is equivocal and appears to

have been done in such a way to guarantee nothing would be found.4 Moreover, the Court has

repeatedly rejected HII’s requests to bifurcate discovery. See Court’s Case Management Order

No. 1, Dkt. 272. Thus, there is no valid reason for HII to withhold discovery on this basis.

        Finally, these responses are facially deficient under the Federal Rules because they fail to

identify what, if anything, is being withheld based on any objection, or whether no responsive

information or materials actually exist. See Fed. R. Civ. P. 33(b)(3)-(4) (“Each interrogatory

must, to the extent it is not objected to, be answered separately and fully in writing under oath....

The grounds for objecting to an interrogatory must be stated with specificity. Any ground not

stated in a timely objection is waived unless the court, for good cause, excuses the failure.”);

Fed. R. Civ. P. 34(b)(2)(C) (“An objection must state whether any responsive materials are being

withheld on the basis of that objection. An objection to part of a request must specify the part

and permit inspection of the rest.”); e.g., Guzman v. Irmadan, Inc., 249 F.R.D. 399, 401 (S.D.

Fla. 2008) (“[S]uch practice leaves the requesting party uncertain as to whether the question has

actually been fully answered, or only a portion of it has been answered.”). Because no good

cause exists for these blatantly non-specific, cut-and-paste objections made in total disregard for

the Federal Rules, HII’s objections should be deemed waived for this reason, too.

        As further detailed below, Plaintiff’s requests seek highly relevant information and




4
         For example, of course HII wouldn’t find anything searching for Plaintiff’s address and phone
number: It doesn’t even collect that information during the part of the process Plaintiff completed during
the calls at issue. See Exhibit G, Duffie Dep. at 19.

                                                     6
    Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 12 of 39 PageID #:2472




materials, and should be compelled.5

                1.      HII should produce discovery on products and services sold through its
                        platform, how such lead generation occurred, and the parties involved.

        Plaintiff propounded Interrogatory Nos. 1, 5-6, and 8 and Request for Production Nos. 2-

4 to obtain information and materials pertaining to understand how HII’s lead generation process

works, including the products and services sold through HII and who was involved:

        Interrogatory No. 1. Identify the manner, method, and factors under which leads
        or prospective customers are offered NCE, NBBI, AccessOne or Unified
        products, goods, or services during telephone calls, including any associated
        policies, practices, or procedures, and all persons who are responsible for or
        assisted in setting or determining such.
                ANSWER: [identical boilerplate, cut-and-pasted objection]

        Interrogatory No. 5. Identify all third parties that develop business for you or
        your codefendants in this case, through placement of outbound telephone calls.
                ANSWER: [identical boilerplate, cut-and-pasted objection] Additionally,
        the term “develop business” is vague and ambiguous.

        Interrogatory No. 6. Identify the system(s) or vendors you use to keep track of
        and/or communicate with, existing or potential customers, including the sending
        of emails with for example the “@mybenefitskeeper.com” email address and
        hiiquote.com.
               ANSWER: [identical boilerplate, cut-and-pasted objection]

        Interrogatory No. 8. At your website, https://www.hiiq.com/agent/product/, you
        list various categories of products that are sold through HII: Life Insurance; Short
        Term Medical; Accident, Sickness & Hospital Plans; Ancillary Insurance;
        Lifestyle & Discount Services; and Dental and Vision. Identify the entities whose
        products are available through HII, and describe any groups or bundles of
        products or services that are sold together.
                 ANSWER: [identical boilerplate, cut-and-pasted objection]

        Request for Production No. 2. Identify all goods or services that were quoted
        during the March 16, 2018, telemarketing call to Mary Bilek, transcribed at Dkt.
        127-2[, or the September 20, 2018 call for which a recording has since been
        provided].6

5
        Unless otherwise stated, all written discovery requests are subject to a default temporal scope
going back to January 1, 2014—i.e., a few months longer than the TCPA’s 4-year statute of limitations.
Sawyer v. Atlas Heating & Sheet Metal Works, Inc., 642 F.3d 560, 561 (7th Cir. 2011).
6
        During the meet-and-confer process, Plaintiff’s counsel explained that Plaintiff is also seeking
equivalent information responsive to Request for Production No. 2, for a separate HII-related call Plaintiff

                                                     7
  Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 13 of 39 PageID #:2473




                RESPONSE: [identical boilerplate, cut-and-pasted objection]

        Request for Production No. 3. Produce all documents, manuals and other
        materials that describe the system that salespeople (including but not limited to
        insurance agents and entities such as Health Enrollment Center [i.e., HAA]) use to
        sell products and services, including but not limited to the “quoting tools, training
        materials, sales support and other essential information” available to agents when
        they log in to hiiquote.com/agents/login.
                RESPONSE: [identical boilerplate, cut-and-pasted objection]

        Request for Production No. 4. Produce all data and documents concerning
        marketing activity by Health Enrollment Center [i.e., HAA], Duffie, Cox or
        Michael Smith (or their agents, subagents, telemarketers or affiliates), broken
        down by login. Include for example data sufficient to ascertain what agents were
        logged in at what times, what products/services were offered or quoted by such
        agents, and what products/services were sold by such agents.
                RESPONSE: [identical boilerplate, cut-and-pasted objection]

These seven discovery requests are all directly pertinent to understanding the scope and nature of

HII’s lead generation relevant to this case, and should be compelled.

        For instance, Plaintiff issued Interrogatory No. 1 to understand how solicitations of NCE-

branded products (and those of its co-defendants) are conducted through HII, including

applicable policies, practices, procedures, and people. Such information is inherently relevant to

the parties’ claims and defenses, in accordance with Fed. R. Civ. P. 26(b)(1), because they will

provide basic information about how the lead generation process worked and support Plaintiff’s

vicarious liability allegations based on HII’s participation and knowledge. See, e.g., Aranda v.

Caribbean Cruise Line, Inc., 179 F. Supp. 3d 817, 831 (N.D. Ill. 2016) (ratification occurs

through knowingly acceptance of actor’s conduct on one’s behalf); Rest. (3d) Agency § 4.01 at

cmt. b (ratification subjecting one to vicarious liability may occur where one ratified acts of

another despite knowing that full knowledge was lacking, i.e., willful ignorance) There is no

justification for HII’s refusal to provide this basic information.

received on September 20, 2018, through HII’s lead generator HAA. Plaintiff offered to issue a new
discovery request on this point if necessary, but notes that such discovery is responsive to Request for
Production No. 1 (seeking all documents for Plaintiff), regardless.

                                                     8
 Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 14 of 39 PageID #:2474




       Interrogatory No. 5 seeks the identities of the lead generators, telemarketers, and other

third parties that generated leads, applications, or sales with respect to HII’s and its co-

Defendants’ businesses, by phone. HII necessarily knows the third parties from whom it received

business; some have even been identified through Plaintiff’s own efforts, such as Rising Eagle,

HAA, and others referenced in other litigation like Donisi Jax/Helping Hand Health Group (from

Moser v. HII, No. 3:17-cv-01127 (S.D. Cal.) or Simple Health Plans (from FTC v. Simple Health

Plans LLC, No. 0:18-cv-62593 (S.D. Fla.)). This request for the mere identities of the third

parties who developed business for Defendants by phone is in no way “unduly burdensome,” and

Plaintiff disagrees that there is any ambiguity or vagueness about what it means to “develop

business” in the context of a TCPA lawsuit arising from third-party lead generation. This request

should thus be compelled. See Henderson v. United Student Aid Funds, Inc., 2015 WL 4742346,

at *5 (S.D. Cal. July 28, 2015) (compelling TCPA defendant to “identify all of the … vendors

[it] utilized to make calls on its behalf … during the class period”).

       Interrogatory No. 6 seeks to learn what systems or vendors are involved in this or other

processes for tracking or communicating with existing or potential customers like Plaintiff and

other class members. For instance, part of HII’s lead generation process involves emailing call

recipients applications to be completed with the agent while on the call, through its

MyBenefitsKeeper platform. E.g., Dkt. 171-2 to 171-4 (example emailed HII application

materials); accord Exhibit G, Duffie Dep. at 23. This request is thus relevant because it will

allow Plaintiff to develop arguments on ascertainability with respect to class certification, and

identify third parties with relevant information and records. HII identifies nothing “unduly

burdensome” about simply identifying its relevant systems and vendors, and it should be




                                                  9
    Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 15 of 39 PageID #:2475




compelled to do so.7

        Interrogatory No. 8 seeks the mere identity of the entities whose products are available

through HII, along with the associated groups or bundles of products or services sold together.

This request will enable Plaintiff to understand the interrelationships between, for example,

NCE-branded products and those of other sellers with whom they are bundled—including, for

example, the undisclosed life insurance that was solicited to Plaintiff Bilek during the call on

March 16, 2018. Plaintiff has long been trying to pin down this information, with the intent of

potentially adding that entity as a defendant, but all of HII’s co-Defendants have pled ignorance

and finger-pointed at HII. This request is also important because HII has been playing a game of

“hide the ball” as to the NCE-branded products it offered, and using its assertion that it

purportedly never offered the “NCE Premier Platinum” product referenced in one of the calls

Plaintiff Bilek received as a basis for refusing to produce any discovery. Plaintiff thus believes

that this request will shine light on HII’s connection with NCE and related products, and provide

some clarity to this issue. HII has failed to articulate any “undue burden” in simply identifying

whose products it sold, and what they were, and Interrogatory No. 8 should thus be compelled.

        Request for Production No. 2 asks HII to produce documents sufficient to identify the

goods and services were encompassed in the quotes Plaintiff Bilek received during the calls on

March 16, 2018 and September 20, 2018. These requests are specific to Plaintiff, and will

demonstrate HII’s awareness and connection with the associated sellers (and them with each

other), as well as identify additional third parties with relevant information pertaining to the lead


7
        Indeed, identification of systems containing relevant ESI is also something HII should have
disclosed long ago, but Defendant refused. E.g., Fed. R. Civ. P. 26(a)(1)(A)(ii) (requiring “description by
category and location … of all … electronically stored information … that the disclosing party has in its
possession, custody, or control and may use to support its claims or defenses”) (emphasis added); see also
Fed. R. Civ. P. 26 Committee Notes, Subdivision (f) (2006 Am.) (discussing importance for parties to
discuss and become familiar with systems applicable to ESI in order to develop discovery plan).

                                                    10
 Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 16 of 39 PageID #:2476




generation at issue, or even additional defendants. HII is expected to claim that it did not quote

anything at all for Bilek based upon its telemarketer’s reference to a product it allegedly does not

sell, but HII has refused to do follow up searches for, for example, products that were being sold

during that timeframe for the prices or parameters (e.g. $250,000 in life insurance coverage) that

Bilek was quoted. Defendant identifies no “undue burden” in simply products documents

sufficient to identify these third parties and their products/services, and it should consequently

provide the requested materials.

       Request for Production No. 3 seeks manuals, training materials, and similar documents

that describe HII’s system or online platform that HAA and the other HII vendors use to

facilitate sales to consumers. This request is important because it will detail the physical

mechanism and practices by which HAA and HII interacted on a per-call or routine basis, and

how NCE’s and other sellers’ quote and pricing information was exchanged for use during the

telephone solicitations at issue. In addition to supplying basic information about how the lead

generation at issue worked, this will also provide support to Plaintiff’s vicarious liability

allegations against HII, by showing its knowledge and, indeed, participation in the sales calls

with Plaintiff and other class members via its platform. It is a highly relevant request for basic

documentation that HII should readily have on hand, and for which it has failed to articulate any

“undue burden” or other legitimate basis to withhold production. Consequently, Request for

Production No. 3 should be compelled.

       Request for Production No. 4’s request for data and materials concerning HAA’s

marketing activity is a key discovery request. HAA is the HII lead generator through which all of

the calls to Plaintiff Bilek were made, for which Plaintiff possesses a trove of millions of

inbound call transfers of robocall solicitations from its telemarketer Rising Eagle, and which has



                                                 11
    Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 17 of 39 PageID #:2477




confirmed that all of its NCE-branded sales were for HII. E.g., Dkt. 116, SAC ¶¶ 5, 76; Exhibit

F, HAA Decl. ¶ 5. This request is thus relevant to establishing the relationship between HII and

HAA (which may have occurred through multiple insurance agent intermediaries), identification

of applicable sales agents and other third parties that possess relevant information, the

compensation and transfer of consideration for the leads and sales derived from the calls at issue,

and class certification issues such as ascertainability, numerosity, and predominance, based on

Plaintiff’s ability to identify and establish which of the calls in her database are attributable to

HII and NCE, as opposed to some other HII customer. This request is also germane to Plaintiff’s

ability to ultimately hold HII liable for the calling at issue, since its proof of the day-to-day

interactions between it and HAA is pertinent to establishing a principal-agent relationship

supporting vicarious liability.

        And while, in meet-and-confer discussions, HII has claimed that it doesn’t know exactly

which insurance agents were part of HAA (a/k/a “Health Enrollment Center” or “Enrollment

Center of America”), it is undisputable that HII had a relationship with HAA’s owners like Zach

Cox (with whom HII recorded a financing statement8), and Plaintiff has identified numerous

other examples of HAA agents and representatives through which HII can identify the

business—such as principals Michael Smith and Sean Duffie, office manager Marsha Griffin

(with whom HAA produced telemarketing-related emails between it and HII), and known

insurance agents Ann Fils, Ashley Eastlack, and Ramon Warren, among others. HII’s suggestion

that it can’t respond because it didn’t explicitly contract with a “Health Advisors of America,

Inc.” demonstrates a failure to conduct a meaningful search given the known relationship and

examples of relevant contacts provided. Given that HII’s business model is purposefully

8

https://www.floridaucc.com/uccweb/RetrieveImage.aspx?sst=&sov=6&sot=Document%20Number&st=2
01803963148&fn=201803963148&rn=1&ii=Y&ft=1&epn=
                                                  12
 Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 18 of 39 PageID #:2478




complex in order to thwart investigation, the request was not limited to entities with whom HII

has “contracts,” and HII’s repeated reference to “contracts” is non-sequitur. This is a highly

relevant request, and as HII fails to articulate any valid reason for withholding such discovery,

Request for Production No. 4 should be compelled.

       In short, understanding understand how HII’s lead generation process works, including

the products and services sold through HII and who was involved, is highly relevant discovery

that is germane to the parties’ claims and defenses, and these requests should thus be compelled.

               2.      HII should produce discovery on its relevant policies, practices, and
                       procedures.

       Plaintiff propounded Request for Production Nos. 9, 12, 19, and 25 to obtain information

and materials pertaining to HII’s relevant policies, practices, and procedures:

       Request for Production No. 9. Please produce all policy, practice, and procedure
       or other documents (e.g., emails) that pertain to the development or
       implementation of lead generation or telephone call campaigns or strategies,
       including but not limited to the campaign or strategy under which Plaintiff was
       called or she was ultimately offered goods and services through HII.
               RESPONSE: [identical boilerplate, cut-and-pasted objection]

       Request for Production No. 12. Produce your do not call policies, practices and
       procedures.
              RESPONSE: [identical boilerplate, cut-and-pasted objection]

       Request for Production No. 19. Produce all communications and other
       documents concerning marketing goods or services by telephone.
             RESPONSE: [identical boilerplate, cut-and-pasted objection]

       Request for Production No. 25. Produce your document retention/destruction
       policies.
               RESPONSE: [identical boilerplate, cut-and-pasted objection]

       These four production requests seek policy, practice, and procedure documents and

communications on limited, case-relevant topics—lead generation and telemarketing (RFP 9 and

19), its do-not-call policy (which HII is legally required to make “available upon demand” under



                                                13
    Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 19 of 39 PageID #:2479




47 C.F.R. § 64.1200(d)(1)) (RFP 12),9 and document retention/destruction (RFP 25).

        Defendant’s policies, practices, and procedures are inherently relevant to understanding

how the telemarketing and lead generation at issue works, whether HII’s do-not-call practices

existed and satisfied the “minimum standards” required under 47 C.F.R. § 64.1200(d), and

whether and the extent to which once-existing responsive data might be recoverable. Not only

that, but such discovery is necessary to address HII’s Eight Affirmative Defense of “good faith”:

        HII’s actions, practices and procedures were reasonable and taken in good faith
        and with the well-founded belief that such conduct was at all times in compliance
        with applicable laws, rules and regulations. To the extent that any conduct alleged
        in the Second Amended Class Action Complaint may be actionable, such conduct
        was unintentional and occurred despite HII’s reasonable good-faith efforts to be
        compliant.

Dkt. 256, HII’s Answer to SAC at p. 38. What “actions, practices and procedures” is this defense

referring to? Perhaps part of the answer resides in files relating to the action that several State

Insurance Regulators initiated against HII, the settlement for which required HII to initiate

substantial call recording (which HAA at least partially did, to the exclusion of the prerecorded

portion of calls), and requires HII to put forth a comprehensive telemarketing “Compliance

Plan.” Exhibit H at 7. These requests are directly relevant to the parties’ claims and defense, and

thus fall within the permissible scope of discovery under Fed. R. Civ. P. 26(b)(1). Moreover, not

only has HII failed to articulate any perceived undue burden or overbreadth in these requests, but

Defendant cannot validly do so: During meet-and-confer discussions, Plaintiff offered to

preliminarily limit the scope of these requests, in advance of the HII’s upcoming Rule 30(b)(6)

deposition, to: (1) HAA-related activities in 2018, as to RFP 9’s request for documents

pertaining to the development or implementation of lead generation or telephone call campaigns

or strategies, (2) 2018, as to the do-not-call policies, practices, and procedures responsive to RFP


9
        If HII lacks a written do-not-call policy, then it should revise its response to say so.
                                                      14
 Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 20 of 39 PageID #:2480




12, and (3) HAA-related activities, with respect to marketing goods or services by telephone

responsive to RFP 19. However, HII refused Plaintiff’s proposal to compromise, without

offering any alternative.

       Courts in TCPA cases routinely order defendants to produce policy, practice, and

procedure materials. E.g., O’Shea v. Am. Solar Sol., Inc., 2016 WL 701215, at *5 (S.D. Cal. Feb.

18, 2016) (compelling all “TCPA Compliance Documents and Communications,” finding that

such materials are “directly related to [plaintiff’s] TCPA claim, and … therefore discoverable.”);

Lowe v. CVS Pharmacy, Inc., 2015 WL 13427768, at *5 (N.D. Ill. Feb. 6, 2015) (compelling

“[a]ll communications, policies, training materials, memoranda, and other documents relating to

the TCPA, [IATDA] or any other telemarketing laws.”); Edeh v. Midland Credit Mgmt., Inc.,

748 F. Supp. 2d 1030, 1045 (D. Minn. 2010) (compelling “policy manuals, procedure manuals,

or other documents” distributed to employees, all lawsuits filed, and all court judgments and civil

or administrative sanctions issued” against the defendant as to the TCPA, and other compliance

materials). The Court should similarly compel Request for Production Nos. 9, 12, 19, and 25.

               3.      HII should produce discovery on complaints and audits pertaining to
                       illegal telemarketing.

       Plaintiff propounded Request for Production Nos. 18 and 26 to obtain information and

materials pertaining to complaints, audits, and investigations regarding telemarketing:

       Request for Production No. 18. Produce all documents concerning or relating to
       investigations, audits or testing that relate to telephone-based lead generation or
       telemarketing.
               RESPONSE: [identical boilerplate, cut-and-pasted objection]

       Request for Production No. 26. Produce all complaints and related documents
       that concern telemarketing or unwanted calling, received from any source
       (including internally), including but not limited to:
           a. Lawsuits, counterclaims and arbitrations;
           b. The FCC, FTC, CFPB, Department of Justice, FBI, Postmaster General or
               any other federal authority;

                                                15
     Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 21 of 39 PageID #:2481




            c. Any state’s attorney general, Department of Insurance or other state-level
               authority;
            d. The Better Business Bureau or similar consumer-oriented entity;
            e. Consumers or their representatives or attorneys.
               RESPONSE: [identical boilerplate, cut-and-pasted objection]

         Investigations, audits, and affirmative complaints about telemarketing or unwanted

calling not only put HII on notice that its practices are resulting in TCPA violations (or that, at

the very least, that it should investigate further); they assist in identifying potential class

members who received the illegal calls at issue, and in proving vicarious liability based on HII’s

“knowing retention” of benefits derived from illegal telemarketing. See Rest. (3d) Agency § 4.06

(discussing knowledge element of ratification theory). Not only that, but that HII knew about

complaints, was investigated, or conducted its own investigation and audits of its vendors that

revealed telemarketing violations, is the “smoking gun” supporting treble damages based on

willfulness under 47 U.S.C. § 227(b)(3), and will assist in proving Plaintiff’s vicarious liability

case.

         Given its inherent relevance to damages, merits, and even class issues, this discovery is

routinely granted. See Brodsky v. HumanDental Ins. Co., 2012 WL 12973195, at *3 (N.D. Ill.

May 18, 2012) (“Courts have found that this type of [consumer complaint] information is

relevant to the issue of whether a defendant acted willfully in violating the TCPA.”); Medina v.

Enhanced Recovery Co., 2017 WL 5196093, at *8 (S.D. Fla. Nov. 9, 2017) (compelling

defendant to produce “[a]ll consumer complaints RELATING TO the PHONE CALLS,

regardless of whether lawsuits arose out of such complaints[,]” finding them “relevant to

Plaintiffs’ ability to identify potential class members and prove Rule 23 requirements such as

numerosity and commonality”).10 The Court should similarly compel Request for Production


10
       See also Edeh, 748 F. Supp. 2d at 1044-45 (finding TCPA plaintiff “is entitled to discover
evidence that is relevant to whether Midland's violation of the TCPA was reckless[,]” such as

                                                   16
  Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 22 of 39 PageID #:2482




Nos. 18 and 26 here.

                4.      HII should produce documents that explain the meaning of its data.

        Plaintiff propounded Request for Production No. 8 to obtain materials that will allow

Plaintiff to understand the data and records being produced in this action:

        Request for Production No. 8. Please produce any keys, data dictionaries, or
        other explanatory materials as to any document data that includes information
        concerning communications or indicia of consent (or lack of consent), as well as
        any other documents that may assist one in understanding any data, codes,
        columns, field names or other abbreviated matter produced in this action.
               RESPONSE: [identical boilerplate, cut-and-pasted objection]

        Plaintiff necessarily needs to be able to comprehend the data and records HII produces in

this action, especially to the extent it uses internal codes or designations that only HII knows.

Plaintiff propounded Request for Production No. 8 to obtain HII’s data dictionary or similar

materials that explain the meaning of its data, fields, and codes, and respectfully submits that

being able to know what the materials HII produces mean is not an unreasonable request. As

such, Request for Production No. 8 should be compelled.

        B.      HII should provide a Rule 30(b)(6) deponent properly prepared to testify on
                Plaintiff’s designated topics.


“information about what Midland's procedures required it to do to avoid violating the TCPA” and
“information about what Midland did and did not tell its employees about the TCPA”), aff'd, 413 F. App'x
925 (8th Cir. 2011); Johansen v. Liberty Mut. Grp., Inc., 2017 WL 6045419, at *3 (D. Mass. Dec. 6,
2017) (compelling documents relating to applicable audits, investigations, inquiries, or studies done
concerning compliance with state and federal telemarketing laws); Sliwa v. Bright House Networks, LLC,
2018 WL 1183350, at *3 (M.D. Fla. Feb. 14, 2018) (compelling request seeking “[a]ll communications,
reports, or audits concerning Defendant’s compliance with the TCPA, including ensuring it was not
calling wrong numbers or calling numbers after the called parties made requests not to call them” going
back to 4-year TCPA statute of limitations period, finding it “relevant, proportional, and not
burdensome”); Taylor v. Universal Auto Grp. I, Inc., 2015 WL 1810316, at *8 (S.D. Ohio Apr. 17, 2015)
(compelling production of “documents, communications, and databases related to complaints from
individuals who received calls” as relevant and discoverable); Warnick v. DISH Network LLC, 2013 WL
788090, at *4 (D. Colo. Mar. 1, 2013) (compelling “[a]ll documents from any source that concern the
legality or propriety of making telephone calls to customers’ cellular phones” referencing the TCPA); see
also Krakauer v. Dish Network, LLC, 925 F.3d 643, 662 (4th Cir. 2019), cert. denied, 140 S. Ct. 676
(2019) (referencing prior litigation and “half-hearted way in which Dish responded to consumer
complaints” in affirming enhanced damages against TCPA violator).

                                                   17
     Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 23 of 39 PageID #:2483




         Plaintiff and HII have agreed that Plaintiff will conduct an initial Rule 30(b)(6)

deposition of HII intended to address certain disputed issues the parties addressed at the status

conference on August 20, 2020—namely, aimed at understanding the basics of HII’s lead

generation process and how one might uncover responsive information pertaining to the calls to

Plaintiff and those like her.11

                1.       HII should provide a deponent to explain the initial phase of its lead
                         generation process.

         HII’s first active involvement in a lead generation call like the ones Plaintiff Bilek

received occurs when an agent submits the call recipient’s information into its online platform in

order to obtain preliminary product and pricing information. See Exhibit G, Duffie Dep. at 19-21

(explaining that after an agent submits the call recipient’s ZIP code, date of birth, and similar

information into HII’s portal and hit “quote,” HII provides them with “all the plans in that

person’s area” to then solicit to the consumer). This occurred during both recorded calls with

Plaintiff Bilek: Indeed, during the September 20, 2018 call, the agent directly told her that he

was “going to put you on a brief hold, enter your date of birth, zip code, and state into my

nationwide database,” before providing her a $294.13/month quote for a MultiPlan PPO policy.

Exhibit E.

         Consequently, Plaintiff noticed Deposition Topic 1 in order to learn more about this

initial phase of HII’s lead generation process:

         1.      We understand that HAA typically provided HII certain information and
         data in order to obtain initial quotations and/or pricing for products and/or
         services, including but not limited to for example birthdate and zip code. For this
         type of information or data, provide the following information:
                 RESPONSE: Objection on the grounds that this introductory paragraph
         qualifies the twelve subtopics that follow with the phrase “HAA typically
         provided HII certain information and data.” HII would have no designee with
11
         Unless otherwise stated, all deposition topics are subject to a default temporal scope going back
to April 30, 2014, encompassing the TCPA’s 4-year statute of limitations. Sawyer, 642 F.3d at 561.
                                                    18
Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 24 of 39 PageID #:2484




    information known or unreasonably known to the company on topics so modified.
    See Declaration of Bryan Krul (DE 168-2), par. 5 (“HII does not have a contract
    with Health Advisors of America, Inc. (“Health Advisors”) or Rising Eagle
    Capital Group (“Rising Eagle”) and Health Advisors and Rising Eagle are not
    permitted to make calls to sell insurance on behalf of HII, offer quotes on behalf
    of HII, or sell any product through the HII portal.”). Thus, discovery in this area is
    overbroad, not related to a claim or defense, and is not proportional to the needs
    of the case.

             a.     Explain and identify all policies, practices or procedures
    concerning this phase of customer development;
             RESPONSE: Objection on the grounds that Plaintiff has never been a
    customer of HII so discovery in this area is not related to a claim or defense, nor
    is it proportional to the needs of this case. Furthermore, the matter of examination
    is not described with reasonable particularity and sufficient specificity. Thus, for
    any topic falling within the proper scope of discovery, HII cannot prepare a
    designee who can answer all questions theoretically falling within this vague and
    open-ended topic without temporal limits. Plaintiff is required to describe with
    specificity the factual subject matters which are substantively relevant to the
    claims and defenses in the case. Specifically, HII did not sell the NCE Premier
    product or allow third parties to use the HII portal to sell the NCE Premier
    product. See Declaration of Bryan Krul (DE 168-2), par. 6. Furthermore, any
    matters described with reasonable particularity and falling within the proper scope
    of discovery may be designated for deposition after October 15, 2020.
             Notwithstanding and without waiving the objections and clarifications
    above, HII will produce an initial designee regarding HII’s general policy and
    practices with respect to information or data used to obtain initial quotations for
    premiums for products through HII’s portal during the time period relevant to the
    Second Amended Complaint (i.e., the 2018 time period during which Plaintiff
    allegedly received the calls at issue).

           b.      Explain all methods of how HAA provided such information to
    HII;
             RESPONSE: Objection on the grounds that topic 1(b) is vague,
    overbroad, not related to a claim or defense, and is not proportional to the needs
    of this case. Plaintiff has never been a customer of HII. Specifically, HII did not
    sell the NCE Premier product or allow third parties to use the HII portal to sell the
    NCE Premier product. See Declaration of Bryan Krul (DE 168-2), par. 6.
    Furthermore, the matter of examination is not described with reasonable
    particularity and sufficient specificity. Thus, for any topic falling within the
    proper scope of discovery, HII cannot prepare a designee who can answer all
    questions theoretically falling within this vague and open-ended topic without
    temporal limits. Any matters described with reasonable particularity and falling
    within the proper scope of discovery may be designated for deposition after
    October 15, 2020.
             Notwithstanding and without waiving the objections and clarifications

                                             19
Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 25 of 39 PageID #:2485




    above, HII will produce an initial designee regarding generally how persons with
    authorization to access HII’s portal and obtain quotes provide information or data
    in connection with that process during the time period relevant to the Second
    Amended Complaint (i.e., the 2018 time period during which Plaintiff allegedly
    received the calls at issue).

             c.     Explain what information HII received (we expect the answer to
    include at least the birthdate and zip code, plus information about who at HAA
    provided such information—e.g., insurance agent, call center agent, etc.);
             RESPONSE: Notwithstanding and without waiving objections and
    clarifications above, and assuming that this topic is directed to the information
    that is inputted to receive a quote through the HII portal during the period of time
    alleged in the Second Amended Complaint (i.e., the 2018 time period during
    which Plaintiff allegedly received the calls at issue), HII will produce an initial
    designee regarding this topic.

             d.      Explain and identify the format of such information or data when
    received, what if anything happened to that information or data thereafter, and
    how it exists now;
             RESPONSE: Notwithstanding and without waiving the objections and
    clarifications above, and assuming that this topic concerns the quote that is
    generated during the relevant period of time alleged in the Second Amended
    Complaint (i.e., the 2018 time period during which Plaintiff allegedly received the
    calls at issue), HII will produce an initial designee regarding this topic.

            e.     Explain how such information may be queried, searched, retrieved
    and/or exported;
            RESPONSE: Notwithstanding and without waiving the objections and
    clarifications above, and assuming that this topic concerns the search for
    information regarding Plaintiff, HII will produce a designee regarding this topic.

            f.      Explain what HII did with information concerning this phase of the
    process;
            RESPONSE: Notwithstanding and without waiving the objections and
    clarifications above, and assuming that this topic concerns how information
    provided to HII in order to obtain quotes are maintained and archived during a
    relative period of time as alleged in the Second Amended Complaint (i.e., the
    2018 time period during which Plaintiff allegedly received the calls at issue), HII
    will produce an initial designee regarding this topic.

           g.       To the extent that any information or data concerning this phase of
    the process may not have been retained, or was lost, archived, deleted, is now
    unavailable, or otherwise used to exist but does not any more – including but not
    limited to arising from March 16, 2018 and September 20, 2018 – explain what
    happened to such;
           RESPONSE: Not applicable; but see HII’s response to topic 1(d) above.

                                            20
 Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 26 of 39 PageID #:2486




               h.      Explain how data was collected during this phase, and what
       happened to collected data for consumers who began but did not complete this
       phase of the process;
               RESPONSE: HII incorporates by reference its responses to topics 1(c),
       1(d), 1(e), and 1(f) above.

              i.      Explain how HII’s pricing and quotation process worked;
              RESPONSE: HII incorporates by references its responses to topics 1(a)-
       1(f) above. Responding further, and assuming that the reference to “pricing”
       concerns the price of quotes that are issued using HII’s portal during the relevant
       time period (i.e., the 2018 time period during which Plaintiff allegedly received
       the calls at issue), HII will produce an initial designee regarding HII’s
       understanding of how such prices are set and by whom.

               j.      Explain and identify any data that exists or once existed,
       concerning quote or pricing information that was conveyed to HAA, including but
       not limited to pricing that may have been provided to prospective customers
       during this phase of the process;
               RESPONSE: HII incorporates by reference its responses to topics 1(c)-
       1(g), and 1(i) above.

               k.      Explain how quotations and pricing were conveyed to HAA;
               RESPONSE: HII has no designee with information known or
       unreasonably known to the company on how such information was “conveyed to
       HAA.” See Declaration of Bryan Krul (DE 168-2), par. 5 (“HII does not have a
       contract with Health Advisors of America, Inc. (“Health Advisors”) or Rising
       Eagle Capital Group (“Rising Eagle”) and Health Advisors and Rising Eagle are
       not permitted to make calls to sell insurance on behalf of HII, offer quotes on
       behalf of HII, or sell any product through the HII portal.”).

               l.      Explain what was supposed to happen next if the consumer
       indicated interest in products or services to HAA.
               RESPONSE: No quote was issued to Plaintiff through the HII portal, and
       HII has no information regarding Plaintiff based upon a reasonable search. HII
       has no business relationship with HAA. See Declaration of Bryan Krul (DE 160-
       2), par. 5. Notwithstanding and without waiving these objections, HII will
       produce an initial designee regarding how the application and quotation process
       worked through HII’s portal during the time period relevant to the Second
       Amended Complaint (i.e., the 2018 time period during which Plaintiff allegedly
       received the calls at issue).

       Plaintiff’s lawsuit requires establishing not only that the calls she alleges were, in fact,

made, but that HII and its co-Defendants should be held liable for them, whether through direct



                                                 21
     Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 27 of 39 PageID #:2487




participation, actual agency, ratification, apparent authority, or some other theory. See Bilek v.

NCE, 2020 WL 5033534, at *4 (N.D. Ill. July 1, 2020) (denying motions to dismiss, finding

Plaintiff “pleaded a plausible claim of Defendants’ vicarious liability for the alleged unlawful

robocalls [she] received through a chain of agency relationships based on implied actual

authority”). This necessarily requires examining HII’s conduct and knowledge with respect to

the telemarketing lead generation at issue, applicable policies, practices, and procedures, what

HII did (and if data associated with such actions exists and where/how it might be obtained), and

the mechanism by which it interacted with lead generator HAA and call recipients.

         Topic 1 is intended to delve into these pertinent issues with respect to the initial portion

of the calls at issue, i.e., when the consumer first receives an oral quote via HII before

proceeding to the verification process. These include applicable policies, practices, and

procedures and how the process generally worked [1(a), 1(i), 1(l)], how and what information

was transferred between HAA and HII with respect to this part of the process [1(b), 1(c), 1(d),

1(k)], how such data or information is collected, stored, or available for query, and the extent to

which it has since become lost, archived or otherwise not readily available [1(e), 1(g), 1(h),

1(j)],12 and what HII did vis-à-vis such information [1(f)]. A full understanding of this portion of

the calls Plaintiff sued about and applicable ESI is inherently relevant and discoverable,

particularly here, where a better understanding of the applicable data and systems will allow the

parties to finally have an informed discussion about how and where data relevant to Plaintiff and

12
         Plaintiff notes that her counsel have been trying to get such basic information about the nature of
HII’s relevant ESI for months, but that its counsel refuse to provide it. This is information HII should
have provided with its Rule 26(a)(1) disclosures or the parties Rule 26(f)-type discussions well before
HII’s discovery responses were due. See Fed. R. Civ. P. 26 Committee Notes, Subdivision (f) (2006 Am.)
(“It may be important for the parties to discuss those systems, and accordingly important for counsel to
become familiar with those systems before the conference. With that information, the parties can develop
a discovery plan that takes into account the capabilities of their computer systems. In appropriate cases
identification of, and early discovery from, individuals with special knowledge of a party's computer
systems may be helpful.”).

                                                     22
 Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 28 of 39 PageID #:2488




the calls she received might exist or once existed. The Court should consequently compel HII to

provide a properly-prepared Rule 30(b)(6) deponent on them.

       Plaintiff disputes that HII has properly objected to these requests: It objects to all sub-

topics by referencing a litany of objections, and then suggesting (except as to Topic 1(k), for

which it refuses to produce any designee) that it will produce a deponent “without waiving” such

objections—while at the same time limiting the topic’s scope. Plaintiff wants HII to testify as to

the topics as noticed. During the parties’ meet-and-confer discussion, Plaintiff’s counsel told

HII’s counsel that if HII intends to produce a designee on the topic as noticed, then it should say

so and withdraw the objection. Instead, HII suppled this amended response that continues to

unilaterally revise Plaintiff’s noticed topics, “without waiving” objections. This provides

Plaintiff no basis for expecting legitimate, complete responses to her inquiries, or that a prepared

deponent will even appear.

       HII’s objections are meritless. Though HII fails to articulate the basis for such boilerplate

objections to any degree of specificity as required, there is nothing “vague, overbroad, not

related to a claim or defense, [or] not proportional to the needs of this case” about them. Rather,

the sub-topics of Topic 1 break down a general topic seeking information on the initial phase of

an HII lead generation call into discrete categories, ensuring clarity on what, exactly, the

deposition will entail. See Smithkline Beecham Corp. v. Apotex Corp., 2000 WL 116082, at *8

(N.D. Ill. Jan. 24, 2000) (“The effect of the rule is to place upon the business entity the burden of

identifying witnesses who have knowledge responsive to subjects requested in the Rule 30(b)(6)

requests of its opponent.”). The physical process, what happened at this stage, HII’s knowledge,

and applicable policies, practices, and procedures are all relevant issues certain to reveal

discoverable information tying HII to the illegal calling at issue and explaining how it occurred.



                                                 23
     Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 29 of 39 PageID #:2489




         Likewise, HII’s objections that “Plaintiff has never been a customer of HII so discovery

in this area is not related to a claim or defense, nor is it proportional to the needs of the case[,]” is

irrelevant because while Plaintiff was never an HII customer, she certainly experienced this

phase of HII’s lead generation process when its telemarketer HAA used HII’s platform to

provide her with quotes during the calls at issue. E.g., Dkt. 116, SAC ¶ 76. But this objection is a

red herring, anyway, because HII’s lead generation process is germane to vicarious liability,

applicable ESI, and Plaintiff’s basic understanding of what occurs during these calls, regardless

of whatever Plaintiff Bilek personally experienced.

         HII also claims that it can’t respond to these topics because it “does not have a contract

with [HAA].” But regardless of whether HII has a signed contract with a “Health Advisors of

America, Inc.,” it certainly has a business relationship with HAA, including a recorded financing

statement with HAA’s co-owner Zach Cox,13 emails exchanged with HAA’s office manager

Marsha Griffin that were produced earlier in the case by HAA, and knowledge of its other

affiliated persons such as Michael Smith and Sean Duffie, and related insurance agents Ann Fils,

Ashley Eastlack, and Ramon Warren, among others. In short, HII’s objections are meant to avoid

providing real answers by playing games with what entity HII specifically had a “contract” with.

The Court should overrule this deceptive gamesmanship, and compel HII to provide designees

fully prepared to testify as to the noticed topics.

                2.      HII should provide a deponent to explain the second phase of its lead
                        generation process.

         After completion of the first phase of HII’s lead generation process described above, the

consumer is then put through a “verification” or “application” process, through which HII sends


13

https://www.floridaucc.com/uccweb/RetrieveImage.aspx?sst=&sov=6&sot=Document%20Number&st=2
01803963148&fn=201803963148&rn=1&ii=Y&ft=1&epn=
                                                   24
 Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 30 of 39 PageID #:2490




the consumer an email containing a link to application materials, which the agent then walks

through and has the consumer sign and electronically submit while still on the call. See Exhibit

G, Duffie Dep. at 22-24 (explaining verification process). This verification process was started

with Plaintiff Bilek: For example, before the March 16, 2018 call she received was dropped, the

agent explained that “[y]ou’re only submitting an application and then once they send you the

application, via email, and they take you through signing it[,]” before transferring her to

“Beatrice” with the “verification department.” Exhibit D.

       Consequently, Plaintiff noticed Deposition Topic 2 in order to learn more about this

second phase of HII’s lead generation process:

       2.     We understand that if a consumer indicated interest in products or services
       through HII, there was a second phase of information and data gathering, possibly
       known as the “application” phase, which might result in sending of an email
       and/or written application(s) for goods and/or services. As to this phase of the
       process, provide the following information:
              RESPONSE: HII objects on the grounds that this phase is not relevant to
       any claim or defense in this case and not proportional to the needs of this case as
       no quote was issued and no product was sold to Plaintiff through the HII portal.
       Notwithstanding and without waiving this objection, HII will produce a designee
       regarding the search it conducted and that no information was located reflecting
       any quote issued or product sold to Plaintiff through HII’s portal.

               a.      Explain and identify all policies, practices, or procedures
       concerning this phase of customer development;
               RESPONSE: HII objects on the grounds that this phase is not relevant to
       any claim or defense in this case and not proportional to the needs of this case as
       no quote was issued and no product was sold to Plaintiff through the HII portal.
       Further, this topic is vague, ambiguous and does not describe with reasonable
       particularity the topic on which Plaintiff’s seeks testimony. Notwithstanding and
       without waiving these objections, HII will produce an initial designee regarding
       (i) the search it conducted and that no information was located reflecting any
       quote issued or product sold to Plaintiff through HII’s portal, and (ii) HII’s
       general policy and practices with respect to this phase of the process during the
       time period relevant to the Second Amended Complaint (i.e., the 2018 time period
       during which Plaintiff allegedly received the calls at issue).

               b.     Explain all methods of how HAA provided information to HII
       during this phase;

                                                 25
Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 31 of 39 PageID #:2491




            RESPONSE: HII has no designee with information known or
    unreasonably known to the company on how such information was “conveyed to
    HAA.” See Declaration of Bryan Krul (DE 168-2), par. 5 (“HII does not have a
    contract with Health Advisors of America, Inc. (“Health Advisors”) or Rising
    Eagle Capital Group (“Rising Eagle”) and Health Advisors and Rising Eagle are
    not permitted to make calls to sell insurance on behalf of HII, offer quotes on
    behalf of HII, or sell any product through the HII portal.”). Further, HII objects on
    the grounds that this phase is not relevant to any claim or defense in this case and
    not proportional to the needs of this case as no quote was issued and no product
    was sold to Plaintiff through the HII portal. Further, this topic is vague,
    ambiguous and does not describe with reasonable particularity the topic on which
    Plaintiff’s seeks testimony. Notwithstanding and without waiving these
    objections, HII will produce an initial designee regarding its general policy and
    practices with respect to how information or data is provided to HII during this
    phase during the time period relevant to the Second Amended Complaint (i.e., the
    2018 time period during which Plaintiff allegedly received the calls at issue).

            c.      Explain what information HII received (we expect the answer
    might include some or all of the following: first name, last name, SSN, email
    address, physical address, height, weight, occupation, income, driver’s license
    number, smoker status, plus information about who at HAA provided such
    information);
            RESPONSE: Not applicable regarding HAA, and this phase is not
    relevant to any claim or defense in this case and not proportional to the needs of
    this case as no quote was issued and no product was sold to Plaintiff through the
    HII portal. Further, this topic is vague, ambiguous and does not describe with
    reasonable particularity the topic on which Plaintiff’s seeks testimony.
    Notwithstanding and without waiving these objections, HII will produce an initial
    designee regarding: (i) the search it conducted and that no information was
    located reflecting any quote issued or product sold to Plaintiff through HII’s
    portal; and (ii) HII’s general policy and practices with respect to information or
    data used during this phase during the time period relevant to the Second
    Amended Complaint (i.e., the 2018 time period during which Plaintiff allegedly
    received the calls at issue).

             d.     Explain and identify the format of information gathered at this
    stage when received, and how it exists now;
             RESPONSE: HII objects on the grounds that this phase is not relevant to
    any claim or defense in this case and not proportional to the needs of this case as
    no quote was issued and no product was sold to Plaintiff through the HII portal.
    Notwithstanding and without waiving these objections, HII will produce an initial
    designee regarding: (i) the search it conducted and that no information was
    located reflecting any quote issued or product sold to Plaintiff through HII’s
    portal; and (ii) how information obtained during this phase is stored and
    maintained during the time period relevant to the Second Amended Complaint
    (i.e., the 2018 time period during which Plaintiff allegedly received the calls at

                                             26
Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 32 of 39 PageID #:2492




    issue).

           e.       Explain how such information may be queried, searched, retrieved
    and/or exported;
           RESPONSE: HII objects on the grounds that this phase is not relevant to
    any claim or defense in this case and not proportional to the needs of this case as
    no quote was issued and no product was sold to Plaintiff through the HII portal.
    Notwithstanding and without waiving its objections, HII will produce a designee
    regarding this topic.

            f.      Explain what HII did with information obtained through this phase
    of the process;
            RESPONSE: HII will produce a designee regarding how HII maintains
    information provided to it during this phase.

           g.       To the extent that any information or data concerning this phase of
    the process may not have been retained, or was lost, archived, deleted, is now
    unavailable, or otherwise used to exist but does not any more – including but not
    limited to arising from March 16, 2018 and September 20, 2018 – explain what
    happened to such.
           RESPONSE: Not applicable; but see HII’s response to topic 2(c), 2(d)
    and 2(h).

             h.      Explain how data was collected during this phase, and what
    happened to collected data for consumers who began but did not complete this
    phase of the process;
             RESPONSE: HII objects that this phase is not relevant to any claim or
    defense in this case and not proportional to the needs of this case as no quote was
    issued and no product was sold to Plaintiff through the HII portal.
    Notwithstanding and without waiving these objections, HII will produce an initial
    designee regarding how information obtained during this phase is collected,
    stored and maintained during the time period relevant to the Second Amended
    Complaint (i.e., the 2018 time period during which Plaintiff allegedly received the
    calls at issue).

            i.      Explain how HII’s application, pricing and quotation process
    worked;
            RESPONSE: HII objects that this phase is not relevant to any claim or
    defense in this case and not proportional to the needs of this case as no quote was
    issued and no product was sold to Plaintiff through the HII portal.
    Notwithstanding and without waiving these objections, HII will produce an initial
    designee regarding: (i) the search it conducted and that no information was
    located reflecting any quote issued or product sold to Plaintiff through HII’s
    portal; (ii) how the application and quotation process worked through HII’s portal
    during the time period relevant to the Second Amended Complaint (i.e., the 2018
    time period during which Plaintiff allegedly received the calls at issue); and (iii)

                                            27
 Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 33 of 39 PageID #:2493




       assuming that the reference to “pricing” concerns the price of quotes that are
       issued using HII’s portal during the relevant time period, HII’s understanding of
       how such prices are set and by whom.

              j.      Explain how quotations, applications and pricing were conveyed to
       HAA, and the consumer (e.g. via email or the Internet);
              RESPONSE: HII has no designee with information known or
       unreasonably known to the company on how such information was “conveyed to
       HAA.” See Declaration of Bryan Krul (DE 168-2), par. 5 (“HII does not have a
       contract with Health Advisors of America, Inc. (“Health Advisors”) or Rising
       Eagle Capital Group (“Rising Eagle”) and Health Advisors and Rising Eagle are
       not permitted to make calls to sell insurance on behalf of HII, offer quotes on
       behalf of HII, or sell any product through the HII portal.”). Further, HII objects on
       the grounds that this phase is not relevant to any claim or defense in this case and
       not proportional to the needs of this case as no quote was issued and no product
       was sold to Plaintiff through the HII portal. Notwithstanding and without waiving
       these objections, HII will produce an initial designee regarding: (i) the search it
       conducted and that no information was located reflecting any quote issued or
       product sold to Plaintiff through HII’s portal; (ii) how the application and
       quotation process worked through HII’s portal during the time period relevant to
       the Second Amended Complaint (i.e., the 2018 time period during which Plaintiff
       allegedly received the calls at issue); and (iii) assuming that the reference to
       “pricing” concerns the price of quotes that are issued using HII’s portal during the
       relevant time period, HII’s understanding of how such prices are set and by
       whom.

              k.      Explain what was supposed to happen next if the consumer/HAA
       completed this phase of the new customer process.
              RESPONSE: Not applicable regarding HAA. HII also objects on the
       grounds that this phase is not relevant to any claim or defense in this case and not
       proportional to the needs of this case as no quote was issued and no product was
       sold to Plaintiff through the HII portal. Notwithstanding and without waiving
       these objections, HII will produce an initial designee regarding how the
       application and quotation process worked through HII’s portal during the time
       period relevant to the Second Amended Complaint (i.e., the 2018 time period
       during which Plaintiff allegedly received the calls at issue).

       As with the initial phase of an HII lead generation call, Plaintiff necessarily needs

information on what happened at the second and final stage of the call, i.e., the “verification” or

“application” process—particularly because this is the part of the process in which HII first itself

makes contact with the call recipient by way of emailing the application materials. Dkt. 116,

SAC ¶ 55. It is expected that this information will not only provide a background in HII’s lead

                                                 28
     Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 34 of 39 PageID #:2494




generation process, but also supply a means of establishing ascertainability and numerosity

necessary to establish class certification, for example, by pairing the customer relationship

management data in HII’s system with the HAA lead generation call records already produced in

discovery, to show which are attributable to HII and NCE (as opposed to some other seller).

         Thus, Topic 2 seeks information on this phase, and similarly breaks down relevant

information into discrete categories to better apprise HII of the matters for examination,

including relevant information concerning applicable policies, practices, and procedures and how

the process generally worked [2(a), 2(i), 2(k)], how and what information was transferred

between HAA, HII, and the consumer with respect to this part of the process [2(b), 2(c), 2(d),

2(j)], how such data or information is collected, stored, or available for query, and the extent to

which it has since become lost, archived or otherwise not readily available [2(e), 2(g), 2(h)],14

and what HII did with respect to such information [2(f)]. Such sub-topics are thus highly relevant

to the parties’ claims and defenses, and to Plaintiff’s ability to establish an ascertainable class of

similarly-called individuals.

         HII’s objections to Topic 2 are not well-taken. Its non-specific assertions of vague,

ambiguous, irrelevant, and “not proportional to the needs of the case” are undercut by the

objectively limited scale of the matters for examination—which focus on a single portion of

HII’s process for quoting during telephone calls for a single source, broken down by even further

limited categories of information. The applicable policies, practices, and procedures, ESI, and

14
         Plaintiff notes that her counsel have been trying to get such basic information about the nature of
HII’s relevant ESI for months, but that its counsel refuse to provide it. This is information HII should
have provided with its Rule 26(a)(1) disclosures or the parties Rule 26(f)-type discussions well before
HII’s discovery responses were due. See Fed. R. Civ. P. 26 Committee Notes, Subdivision (f) (2006 Am.)
(“It may be important for the parties to discuss those systems, and accordingly important for counsel to
become familiar with those systems before the conference. With that information, the parties can develop
a discovery plan that takes into account the capabilities of their computer systems. In appropriate cases
identification of, and early discovery from, individuals with special knowledge of a party's computer
systems may be helpful.”).

                                                     29
 Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 35 of 39 PageID #:2495




facts applicable to what happens during this “verification” process is thus necessarily limited.

Where HII fails to identify any specific burden in addressing these limited topics on the very

limited issue of what happens during its verification process with HAA, its objections should be

overruled.

       Further, as with its objections to Topic 1, HII provides objections to each Topic 2 sub-

topic, asserts that it will produce a designee on a narrowed, unilaterally-revised version of the

matter for examination Plaintiff noticed, but “without waiving” its objections—except for Topic

2(j), for which HII says it won’t provide a designee. This again fails to inform Plaintiff whether a

properly-prepared designee will, indeed, be presented on the topics she actually noticed. If HII

intended to provide a designee on the topics Plaintiff noticed, then there would be no need to

object and revise them. The parties specifically discussed this during their meet-and-confer

discussions, and Plaintiff therefore understands, from HII’s unwillingness to simply state that a

designee will be provided, that these modifications are material.

       And, again, HII’s objections are meritless. As with its objections to Topic 1, HII’s

objection to providing a designee as to Topic 2 because “no quote was issued and no product was

sold to Plaintiff through the HII portal” both 1) rests on a contested factual issue, because

Plaintiff was provided a quote HAA obtained through HII’s portal, see, e.g., Dkt. 116, SAC ¶ 76,

and 2) is a red herring, because although Plaintiff did proceed to, but not complete, the

verification process, see, e.g., Exhibit D, whether she completed it or was emailed a quote does

not somehow detract from her standing to sue for the TCPA violations at issue, let alone the

relevance of HII’s knowledge and participation of the calls, application materials and other

evidence that may be used to establish numerosity, ascertainability, and other class certification

requirements under Fed. R. Civ. P. 23, and applicable ESI and evidence of such. See, e.g., Golan



                                                 30
 Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 36 of 39 PageID #:2496




v. Veritas Entm't, LLC, 788 F.3d 814, 821 (8th Cir. 2015) (reversing district court’s dismissal of

TCPA class action because named plaintiffs didn’t personally hear all of the telemarketing call,

finding that standing to sue under TCPA did indeed exist).

       And, as with Topic 1, Plaintiff disagrees with HII’s deflection that it can’t testify with

respect to HAA. It has affirmatively known about HAA for over a year, see Dkt. 116, SAC ¶ 7

n.2, and faced multiple lawsuits and even a government investigation from the FCC in relation to

Rising Eagle and “its largest client” HAA. See In re Spiller, 2020 WL 3091143, ¶ 5 & n. 20, 63

(FCC June 10, 2020) (explaining that HAA “sold health insurance through Health Insurance

Innovations, Inc.” and noting that its co-owner, Zach Cox, entered into a financing arrangement

with HII). To suggest that HII really has no clue who HAA is reflects either willful acquiescence

to these ongoing TCPA violations (supporting vicarious liability based on ratification), or an

extreme lack of diligence on the part of HII and its counsel in responding to discovery. Plaintiff

respectfully submits that she is entitled to an answer, either way.

               3.      HII should provide a deponent to provide information on relevant third
                       parties.

       Plaintiff noticed Deposition Topic 6 in order to learn the identities and participation of

any third parties involved in the HAA-related lead generation:

       6.      Identify any and all third parties or vendors involved in the process of
       obtaining new customers or leads that derive(d) through HAA, explain what that
       third party or vendor did and whether that vendor may have information or data
       concerning prospective customers, including but not limited to people who did not
       complete the quote and/or application process.
               RESPONSE: HII objects on the grounds that this topic is vague and
       ambiguous (as to third parties or vendors “involved in the process of obtaining
       new customers or leads,” “what the third party or vendor did” and whether a
       vendor “may have information”), overbroad, unduly burdensome, seeks irrelevant
       information, and is not proportional to the needs of the case.

       Topic 6 will provide Plaintiff with the identities of third parties with relevant information



                                                 31
 Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 37 of 39 PageID #:2497




pertaining HAA-related lead generation for HII, including, for example, other telemarketers akin

to Rising Eagle, and vendors HII may have used to store or process data applicable to the leads

or sales arising from HAA—such as third parties applicable to data warehousing, customer

relationship management, customers, and intermediaries. Plaintiff anticipates that there will only

be a small number of additional third parties that had anything to do with HAA-related lead

generation, but because these entities are highly likely to have relevant, discoverable

information, they should be identified.

               4.      HII should provide a deponent to provide information pertaining to
                       Plaintiff and the quotes she received through it.

       Plaintiff noticed Deposition Topics 5 and 7-8 in order to learn what HII did (if anything)

to prevent further calls to her, and to identify what products or services were being sold that

matched a similar description to what she was solicited during the calling at issue:

       5.      Explain what steps you or any third party of which you are aware took, if
       any, to prevent Ms. Bilek from receiving additional telephone calls from HAA or
       anyone else, after you learned about this case, and why.
               RESPONSE: HII objects on the grounds that this request is vague and
       ambiguous, overbroad, seeks irrelevant information, and is not proportional to the
       needs of the case.

       7.     Identify all products or services available, or for which quotations or
       applications were provided, where all or part (i.e. broken down by product or
       service) of the premium was $143.09/month, on March 16, 2018.
              RESPONSE: No information exists for Plaintiff. Further, HII objects on
       the grounds that this topic is overbroad as it seeks “all products or services”
       beyond the specific product that Plaintiff alleges in the Second Amended
       Complaint, unduly burdensome, and not proportional to the needs of the case.

       8.      Identify all products or services available, or for which quotations or
       applications were provided, where all or part of (i.e. broken down by product or
       service) was $294.13/month, on September 20, 2018.
               RESPONSE: No information exists for Plaintiff. Further, HII objects on
       the grounds that this topic is overbroad, unduly burdensome, and not proportional
       to the needs of the case.

       Topics 5, 7, and 8 are narrowly tailored to Plaintiff Bilek, and seek discrete information

                                                 32
     Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 38 of 39 PageID #:2498




pertaining to what HII did specifically to Plaintiff (Topic 5), and proffer the quote pricing

information Plaintiff received during the calls at issue in order to identify what products were

included in the packages solicited to her (Topics 7-8). Topic 5’s request for information on what

HII did, if anything, to prevent further calls to Plaintiff is germane to its willfulness, supporting

enhanced damages under 47 U.S.C. § 227(b)(3) and 47 U.S.C. § 227(c)(5). Likewise, if HII did

nothing despite knowledge of this action, and instead allowed Plaintiff to continue to get called,

then this supports its vicarious liability through ratification. Topics 7 and 8 are of immediate

importance, too, because they will allow Plaintiff to rebut HII’s argument that it didn’t haven’t

anything to do with the calling at issue since it purportedly never offered an “NCE Premier”

product referenced in the first recorded call to Plaintiff:15 By identifying products (or bundles of

products) offered on the days Plaintiff was called at the same price-point, Plaintiff can trace-back

to identify the specific plans solicited, regardless of how HII names them internally. HII should

readily know what products it sold; for example, it should have records of such from other sales

around that same time. Consequently, these Topics should be compelled.

IV.      CONCLUSION

         For the foregoing reasons, Plaintiff respectfully requests that the Court enter an order (1)

deeming HII’s boilerplate and non-specific objections waived, (2) compelling HII to produce full

and complete responses to Plaintiff’s Interrogatory Nos. 1, 5-6, and 8 and Request for Production

Nos. 2-4, 8-9, 12, 18-19, and 25-26, (3) compelling HII to produce Rule 30(b)(6) deponents

properly prepared to provide full and complete testimony on Plaintiff’s noticed deposition topics,

and (4) granting such other and further relief the Court deems reasonable and just.



15
        Note, however, that the second recorded call Plaintiff received didn’t have anything to do with
NCE Premier; thus, Plaintiff still needs information on the plan that was offered, beyond the fact that it
was part of the MultiPlan PPO network.

                                                     33
 Case: 1:18-cv-03083 Document #: 273 Filed: 09/18/20 Page 39 of 39 PageID #:2499




Dated: September 18, 2020                            Respectfully submitted,

                                                     MARY BILEK, individually and on behalf
                                                     of others similarly situated

                                                     By: s/ Alexander H. Burke

Alexander H. Burke
Daniel J. Marovitch
BURKE LAW OFFICES, LLC
909 Davis St., Suite 500
Evanston, IL 60201
Telephone: (312) 729-5288
aburke@burkelawllc.com
dmarovitch@burkelawllc.com

Counsel for Plaintiff



                        FED. R. CIV. P. 37(A)(1)/L.R. 37.2 STATEMENT

       The undersigned certifies that Plaintiff, through counsel, has in good faith conferred with

Defendant in an effort to obtain the discovery requested herein without court action, but that such

attempts were unsuccessful, including through meet-and-confer calls between myself and co-

counsel Daniel J. Marovitch, and HII’s counsel Timothy Hudson and Garry W. O’Donnell on

September 10, 2020 and September 16, 2020, and through numerous e-mails.

                                                              /s/ Alexander H. Burke


                                CERTIFICATE OF SERVICE

       I hereby certify that, on September 18, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

counsel of record.

                                                              /s/ Alexander H. Burke




                                                34
